Title: To Thomas Jefferson from George Muter, enclosing an Exchange of Letters with John Walker, 12 March 1781
From: Muter, George,Walker, John
To: Jefferson, Thomas,Muter, George,Walker, John




Sir
War Office, March 12, 1781.

I have the honour of inclosing to your Excellency the Copy of a letter I wrote to Mr. Walker, together with his answer to me, on the subject of Baron Steuben’s accusing me of neglect in my duty. Permit me to express my wish to your Excellency, that this matter may be fully and speedily inquired into; and to observe, that a long attendance on the Baron’s leisure, will certainly be exceedingly disagreeable, and may be very injurious to me. In full confidence that your Excellency will do whatever is proper on this occasion, I beg leave to add, that I have the honour to be, Yr. Excellency’s most obedient hble servant,

Geo: Muter. Cr.



Enclosures
1. George Muter to John Walker

Sir
War Office (Richmd) March 3, 1781

Baron de Steuben yesterday, at his lodging, publickly accused me of having materially injured the United States by neglect in my duty as Commissioner of the War Office for this State, and declared that he had the proofs thereof in his possession. In consequence of which, I first personally, and afterwards in writing, applied to his Excellency the Governour to order an enquiry into my Conduct, as Commissioner of the War Office, and to call for the proofs the Baron declared were in his possession. To which his Excellency returned the following answer. [TJ’s letter to Muter of 2 Mch. 1781 is here quoted in full by Muter.]
Thus, Sir, the matter at present stands. No accusation has been yet (that I know of) given in to the Council, and I must still suffer the uneasiness arising from a severe accusation being thrown out against me, in harsh terms, without an opportunity of Vindicating myself, unless the Baron mentions the Circumstances on which he founds his accusation, to the Supreme Executive.
My request to you is, that you will be so obliging as to apply to the Baron, to transmit to the Supreme Executive as quickly as possible, the particulars of neglect of Duty which he has to lay to my charge. This  I have a right to expect he will most certainly do. Justice to the public, as well as to me, absolutely requires it. I must beg to hear from you as soon as possible, and am, with the highest respect, Sir, yr. most humble servant,

George Muter, Comr.



2. John Walker to George Muter

Sir
Wmsburg. 8th March, 1781.

I communicated your letter to the Baron; he says that as soon as he has leisure he intends to exhibit his charges against you, before the Supreme Executive of the State. I am, Sir, your obedient servant,

Jn. Walker


